Exhibit 10.24

 

LOGO [g123789g69c72.jpg]   

Cepheid

904 Caribbean Drive

Sunnyvale, CA 94089-1189

Telephone: 408.541.4191

Fax: 408.541.4192

 

     

June 5, 2003

Joseph H. Smith

[Address]

 

Re: Offer of Employment by Cepheid

Dear Joe:

I am very pleased to confirm our offer to you of employment with Cepheid (the
“Company”). You will report to me in the position of Vice President, General
Counsel. The terms of our offer and the benefits currently provided by the
Company are as follows:

1. Employment Commencement. We anticipate your employment start date will be
June 2, 2003.

2. Starting Salary. Your starting salary will be $250,000.00 per year and will
be subject to annual review. As you will work half-time for the month of June,
2003, your first month’s salary will be pro-rated to 50%, or $10,416.67. As of
June 30, 2003, you will convert to full-time status at the annual rate of
$250,000, or $9,615.38 on a bi-weekly basis.

3. Benefits. In addition, you will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its associates from time to time.

4. Change of Control. The Company will offer you the change of control benefits
detailed in Exhibit A effective with your date of hire, June 2, 2003.

5. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other



--------------------------------------------------------------------------------

Joseph H. Smith

Employment Offer

Page 2

 

 

person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. You
represent that your signing of this offer letter, agreement(s) concerning stock
options granted to you (including Exhibit A hereto), if any, under the Plan (as
defined below) and the Company’s Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
on June 2, 2003, will not violate any agreement currently in place between
yourself and current or past employers. The company understands that there are
certain areas of work that will be proscribed due to a prior commitment with
Applied Biosystems for a one-year period as well as ethical issues related to
the fact that you are still technically an employee of Applied Biosystems. hi
that regard the Company will engage an outside attorney to advise you and the
Company to ensure compliance with your previous commitments and to avoid
conflicts of interest going forward.

6. Options. The Compensation Committee of the Board of Directors of the Company
has approved a grant to you of the opportunity to purchase up to 250,000 shares
of Common Stock of the Company under our 1997 Stock Option Plan (the “Plan”) at
the closing fair market value of the Company’s Common Stock at the end of
business on your first day of employment, June 2, 2003. The shares you will be
given the opportunity to purchase will vest at the rate of twenty-five percent
(25%) at the end of your first anniversary with the Company, and an additional
1/48 of the total number of shares per month thereafter, so long as you remain
employed by the Company. The grant of such options by the Company is not a
promise of compensation and is not intended to create any obligation on the part
of the Company. Further details on the Plan and any specific opotion grant to
you will be provided shortly after you commence employment.

7. At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an “at-will”
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with our without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. The Company reserves
the right to change or otherwise modify, in its sole discretion, the preceding
terms of employment, as well as any of the terms set forth herein at any time in
the future. Any modification or change in your “at will” employment status may
only occur by way of a written agreement signed by you and the Chief Executive
Officer of the Company.

8. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.



--------------------------------------------------------------------------------

Joseph H. Smith

Employment Offer

Page 3

 

 

9. Insider Trading Policy. Your continued employment is also contingent upon
reading and signing the enclosed Insider Trading Policy.

10. Acceptance. This offer will remain open until June 6, 2003. If you decide to
accept our offer, and I hope you will, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

Very truly yours,

/s/  John L. Bishop                            

John L. Bishop

CEO

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/  Joseph H. Smith                               Date signed:  
                6/5/03                  Joseph H. Smith    
        6/02/03                                              Start Date    